Citation Nr: 9935432
Decision Date: 12/21/99	Archive Date: 02/08/00

DOCKET NO. 94-11 291               DATE 

RECONSIDERATION

On appeal from the Department of Veterans Affairs Regional Office
in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for bilateral ankle and foot
disabilities secondary to service connected bilateral knee
disability, and on the basis of aggravation due to service
connected bilateral knee disability.

REPRESENTATION

Appellant represented by: Kenneth B. Mason, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

B. Lemoine, Counsel 

INTRODUCTION

The veteran had active military service from April 1943 to October
1945 and April 1948 to May 1966.

The Board of Veterans' Appeals (Board) received this case on appeal
from a November 1993 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO), which, in pertinent part, denied
the veteran's claim seeking entitlement to service connection for
a bilateral ankle and foot disability secondary to his service-
connected bilateral knee disability, and on the basis of
aggravation due to service-connected bilateral knee disability. The
veteran submitted a notice of disagreement with that rating
decision in February 1994. In March 1994, he was provided with a
statement of the case. His substantive appeal was received in May
1994. In August 1994, the veteran, accompanied by his then
representative, appeared and presented testimony at a hearing on
appeal before a VA hearing officer. A complete transcript of the
testimony is of record.

The Board remanded the veteran's pending claim for further
development in August 1996. Following additional development, the
Board denied the claim in a March 1997 decision. The veteran
appealed the Board's denial of his claim to the United States Court
of Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999) (hereinafter "the Court").
By a May 1998 Order, the Court granted a Joint Motion for Remand
submitted by counsel for the Secretary and counsel for the
appellant. The Court ordered the March 1997 Board decision vacated
and the case was then remanded to the Board.

Subsequently, in October 1998, the Board issued another decision
that again denied the veteran's claim. In November 1998, the
veteran's representative submitted a motion for reconsideration,
which was granted by a February 1999 order in

2 -

accordance with 38 C.F.R. 20.1001. It was indicated that the
reconsideration decision, once promulgated, would replace the
October 1998 Board decision.

REMAND

Following the February 1999 Board Order for Reconsideration, the
Board determined that additional inquiry concerning the appellant's
claim was needed and submitted medical questions to the Chief of
Staff of the Boston VA Medical Center of the Veterans Health
Administration (VHA) for an opinion. A VHA response was received in
June 1999. The veteran and his representative were notified of that
response in July 1999. In August 1999, the veteran's representative
requested an extension of time for the submission of additional
material. A hearing before a traveling section of the Board was
also requested. An extension of time was then granted by the Board.

In November 1999, the veteran's representative repeated the request
for an extension of time for the submission of additional material
and also that a hearing before a traveling section of the Board be
scheduled. Subsequently in November 1999, the veteran's
representative submitted further medical evidence in support of the
veteran's claim, and requested that the case be remanded to the RO
as the veteran did not wish to waive RO review of the additional
evidence.

The Board notes that any pertinent evidence submitted within 90
days of certification by the veteran or representative which is
accepted by the Board must be referred to the RO for review and
preparation of a supplemental statement of the case, unless this
procedural right is waived by the veteran. 38 C.F.R. 20.1304(c).
Although not within 90 days of certification, given the complex
procedural development of this case, the Board believes this case
must be REMANDED and it is appropriate to simultaneously direct the
RO to also consider all additional evidence received since the
prior supplemental statement of the case issued in October 1996.

3 -

Accordingly, further appellate consideration will be deferred and
the case is REMANDED to the RO for the following actions:

1. The RO should take the appropriate steps to contact the veteran
in order to obtain information pertaining to any relevant medical
treatment (VA or private) he has received for his claimed disorders
since the prior October 1996 supplemental statement of the case.
The RO should request that the veteran furnish signed
authorizations for release to VA of private medical records in
connection with each non-VA source identified. The RO should
attempt to obtain any such private treatment records, not already
of record, which may exist and incorporate them into the claims
folder, The veteran should also be asked to submit any medical
evidence in his possession which tends to support his claims. Any
documents received by the RO should be associated with the claims
folder.

2. The RO should take the appropriate steps to secure copies of all
of the veteran's VA treatment records, not already of record, and
associate them with the claims folder.

3. When the above actions have been completed, the RO should
undertake any further warranted development, to include whether it
is appropriate that the veteran be provided any additional
examinations by appropriate specialists for his claimed disorders.
If such further development is deemed appropriate by the RO, it
should be undertaken accordingly.

4. Thereafter, the RO and should review the complete record of
evidence and argument received since the last

- 4 - 

supplemental statement of the case of October 1996. If any
determination remains unfavorable to the veteran, the RO should
furnish him, and his representative, with a supplemental statement
of the case, in accordance with 38 U.S.C.A. 7105; 38 C.F.R. 19.29,
19.31.

Upon completion of the requested development, the case should be
returned to the Board for further appellate consideration, if
otherwise in order, following appropriate appellate procedures.

The purpose of the REMAND is to further develop the record and
ensure due process of law. The Board does not intimate any opinion,
either tactual or legal, as to the ultimate disposition warranted
in this case. No action is required of the veteran until he
receives further notice. The appellant has the right to submit
additional evidence and argument on the matter or matters the Board
has remanded to the regional office. Kutscherousky v. West, 12 Vet.
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 46 5 8 (1994), 38 U.S.C.A. 5101 (West Supp. 1999)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

LAWRENCE M. SULLIVAN 
Member, Board of Veterans' Appeals

(CONTINUED ON NEXT PAGE)

5 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 1909), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (1999).

6 -


Citation Nr: 9832462  
Decision Date: 10/30/98    Archive Date: 11/03/98

DOCKET NO.  94-11 291 )     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral ankle and 
foot disability secondary to service-connected bilateral knee 
disability, and on the basis of aggravation due to service-
connected bilateral knee disability.


REPRESENTATION

Appellant represented by:Kenneth B. Mason, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The appellant served on active duty from April 1943 to 
October 1945, and from April 1948 to May 1966.

This appeal arises from a November 1993, Department of 
Veterans Affairs Regional Office, St. Petersburg, Florida 
(VARO) rating decision, which, in pertinent part, denied the 
appellant entitlement to service connection for a bilateral 
ankle and foot disability secondary to his service-connected 
bilateral knee disability, and on the basis of aggravation 
due to service-connected bilateral knee disability.

The Board remanded the appellants claim for further 
development in August 1996, and, following additional 
development, the Board, likewise, denied the appellants 
claim in a May 1997 decision.  The appellant appealed the 
Boards denial of his claim to the Court of Veterans Appeals.  
In a Joint Motion for Remand, the parties objected to the 
adequacy of the Boards reasons and bases for denial.  The 
Boards decision was vacated pursuant to a May 1998 Order, 
following the Joint Motion for Remand.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the appellant contends that he has a bilateral 
ankle and foot disability secondary to his service-connected 
bilateral knee disability, or, in the alternative, that his 
service-connected bilateral knee disability aggravated his 
bilateral ankle and foot disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991), has reviewed and considered all of the 
evidence and material of record in the veteran's claims file.  
Based on its review of the relevant evidence in this matter, 
and for the following reasons and bases, it is the decision 
of the Board that the preponderance of the evidence is 
against the appellants claim for entitlement to service 
connection for a bilateral ankle and foot disability 
secondary to service-connected bilateral knee disability, and 
on the basis of aggravation due to service-connected 
bilateral knee disability.


FINDINGS OF FACT

1. The appellant served on active duty from August 1943 to 
May 1966.

2.  The appellant is service-connected for bilateral knee 
disability. 

3.  Competent medical evidence does not attribute the 
appellants current bilateral ankle and foot disability to his 
service-connected bilateral knee disability, and establishes 
no more than a theoretical possibility that his bilateral 
ankle and foot disability is proximately due to or the result 
of his service-connected bilateral knee disability, or that it 
was aggravated by his service-connected knee disability.

CONCLUSION OF LAW

A bilateral ankle and foot disability is not proximately due 
to or the result of any service-connected disease or injury, 
and does not represent aggravation of a nonservice-connected 
condition that is proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. § 1110, 1131 (West 
1991); 38 C.F.R. § 3.310 (1997);  Allen v. Brown, 7 Vet.App. 
439 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim has been adequately developed for appellate 
review purposes by VARO, and that the Board may therefore 
proceed to disposition of the matter.

The appellant is seeking service connection for bilateral 
ankle and foot disability secondary to service-connected 
bilateral knee disability.  Under pertinent law and VA 
regulations, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1996).  Additionally, pursuant Allen v. Brown, 7 Vet.App. 
439 (1994) (en banc), service connection may be granted for 
disability where a service-connected disability had 
aggravated a nonservice-connected disability, with 
compensation being paid for the amount of disability which 
exceeds the degree of disability existing prior to the 
aggravation.

In weighing and evaluating the evidence in this case, the 
Board finds that the weight of the evidence is against 
service connection for bilateral ankle and foot disability 
secondary to service-connected bilateral knee disability, and 
against service connection on the basis of aggravation of 
nonservice-connected disability due to service-connected 
disability as set out in Allen.

The Board will first discuss the appellants pertinent 
history.

The appellant was granted entitlement to service connection 
for a left knee disability, status post meniscectomy with 
arthritis, effective from June 1966, and service connection 
for a right knee disability, degenerative arthritis, 
effective from May 1967.

A May 1967 VA examination was negative for any complaints or 
findings referable to the musculoskeletal system of the 
appellants feet or ankles.

January 1985 VA treatment entries reported that the appellant 
complained that his right heel ached off an on, and that he 
had pain when standing of 3 weeks duration.  There was 
tenderness on the plantar surface of his right heel.  The 
examiner assessed degenerative joint disease and a spur of 
the right foot.  X-rays of his right foot revealed no 
evidence of fractures or dislocation.  He had moderate 
degenerative changes in the tarsal joints and metatarsal 
phalangeal joints.  A small spur was visualized on the 
plantar and posterior part of the calcaneus.  The examiner 
assessed skin disease between the appellants toes, a plantar 
spur, degenerative joint disease of the right foot, and 
obesity.  

A VA examination of the appellants knees was conducted in 
May 1985.  No complaints or findings referable to the 
appellants feet or ankles were indicated.

A May 1985 VA treatment entry reported that the appellant 
complained of heel pain of 1 year duration.  He was referred 
to podiatry where the examiner observed that the appellant 
had heel pain on palpation of the [region?] of the plantar 
fascia on the R [right]  has knee arthritis and this caused 
the pain and arthritis in his heels.  Orthotic control was 
planned.  

A VA podiatry entry dated in September 1985 reported that the 
appellant complained of slight pain in his heel areas, with 
much improvement with orthosis.  The examiner observed slight 
pain on palpation of the plantar fascial, and assessed 
fasciitis.  The appellant was prescribed Motrin and advised 
to return in 3 months.  A December 1985 podiatry entry 
reported that slight pain was still present in the heel area.  
The examiner observed pain on palpation of the plantar 
fascia, and assessed plantar fasciitis.  The appellant was 
prescribed Feldene.

A VA hospitalization summary for a period of admission in 
January 1991 reported that the appellant complained of 
progressive knee pain over the past year, and that he walked 
with a cane.  A total right knee arthroplasty was performed.  
The appellant was again admitted from January 1992 to 
February 1992 for a total left knee arthroplasty.  A VA 
hospitalization summary for a period of admission from April 
1992 to May 1992 indicated that the appellant received 
manipulation of his right knee under general anesthesia.  No 
complaints or findings referable to the appellants ankles or 
feet were indicated during either admission.

A September 1992 VA treatment entry reported that the 
appellant complained of right foot pain and tenderness.  A 
March 1993 entry reported that he complained of knee pain, 
but no complaints referable to his feet were indicated.  A 
September 1993 entry reported that the appellant complained 
of bilateral knee pain, and it was noted that his gait 
pattern involved bilateral eversion of foot as seen by the 
wear pattern on his shoes.  The examiner assessed status post 
bilateral total knee arthroplasty with abnormal wear pattern 
on shoes, but no obvious malalignment clinically.

A VA examination of the appellants feet was conducted in 
October 1993.  The appellant reported that he did not feel 
that he was as active as he had been prior to his knee 
surgery.  He claimed that he had trouble walking because his 
knees were unstable and painful.  He claimed that he used 
medication, and he walked with a cane.  He reported that his 
feet bothered him in that he gets a tight feeling with a 
pins and needles effect on the arch of both feet when he is 
up walking about.  The examiner observed that the appellant 
walked with a slight unsteadiness and wore no prosthetic 
device.  He could walk on his tiptoes and heels only with the 
use of a cane.   He could stand on each foot for a few 
seconds, but again, he was unsteady.  His ankles measured 11½  
inches in circumference and appeared slightly puffy, 
particularly on the left side.  Examination of his feet 
revealed that he could plantar flex both feet 45 degrees and 
dorsiflex them 5 degrees.  There was no abnormality noted, 
including no deformity and no tenderness of the feet or 
ankles.  X-ray of his feet revealed bilateral calcaneal spurs 
and arthritis changes.  The examiner diagnosed calcaneal 
spurs, both feet, with osteoarthritis.

An April 1994 report from the appellants private physician, 
Charles H. Shaw, M.D., indicated that the appellant, in 
addition to knee pain, was found to have spasticity to both 
lower extremities.  No findings referable to his ankles or 
feet were indicated.

At his August 1994 hearing on appeal, the appellant testified 
that he had bilateral ankle and foot disability due to his 
service-connected bilateral knee disability.

An August 1994 treatment entry reported that the appellant 
complained of foot and knee pain with abnormal shoe wear.  
The examiner observed mild pes planus bilaterally.  The 
appellant had pain in the plantar fascia.  The examiners 
impression was bilateral plantar fasciitis, possibly 
related to lower extremity mechanics which had been altered 
by knee disease; and status post bilateral total knee 
arthroplasty.

A highlighted excerpt from The Merck Manual of Diagnosis and 
Therapy (16th ed.) was submitted, which indicated that 
[e]xcessive stretching may result in pain along the inner 
border of the plantar fascia (plantar fasciitis).  Disorders 
associated with an increase in plantar fascial tension may 
include flatfeet and contracted heel cords.

A VA examination was conducted in September 1996, pursuant to 
remand by the Board.  The appellant presented for evaluation 
of his knees, ankles, and feet.  He described foot pain on 
the dorsum of his feet, as well as on the heel and arch.  The 
physicians impressions were bilateral painful knee, post 
total knee arthroplasty; bilateral ankle and subtalar 
degenerative joint disease; and bilateral plantar fasciitis.  
It was noted that the appellants ankle symptoms were 
predominantly from his tibiotalar (ankle) degenerative 
changes, and that, whether his degenerative changes were 
related to his service-connected knees, was very difficult 
to determine.  However, there was a possibility that, 
prior to the total knee arthroplasties, he had an abnormal 
mechanical access in both lower extremities, which could have 
contributed to a change in the loading of his ankle and 
subtalar joints.  It was further indicated that overtime, 
this could have accelerated the degenerative changes in his 
ankle and subtalar joints.  Nevertheless, this was only a 
theoretical possibility and cannot be definitively stated 
at this time.  The major source of limitation for him was 
his knees.  

The examiner also reported that it was difficult to 
determine whether the appellants bilateral plantar 
fasciitis was related to his service-connected knees.  He 
indicated that certainly the problems he had with his knees 
had resulted in changes in his gait pattern which could 
have contributed to the development of plantar fasciitis.  

Analysis

Upon a thorough review of the medical evidence of record, the 
Board finds that the objective medical evidence does not offer 
a well-established proposition that the appellant continues to 
manifest a bilateral ankle and foot disability as the result 
of his service-connected bilateral knee disability.  In so 
finding, the Board places emphasis on the appellants medical 
records which merely support the well-groundedness of the 
claim for a relationship between the disabilities.  However, 
the most recent, special VA examination to explore the 
etiology specifically concludes that it was very difficult 
to determine whether a relationship existed and that there 
was only a theoretical possibility which could not be 
definitively stated at the time.  The Board acknowledges 
the May 1985 treatment entry which offered a proposed 
explanation whose status remained conjectural.  However, upon 
further development, it became clear that the proposal 
communicated by podiatry in 1985 was predominantly an 
expression of opinion without offering sufficient evidence for 
proof.  Upon further development to ensure its reliability, it 
became apparent that the 1985 observation was problematical.

The Board has considered the statements by the appellant, 
claiming that he currently manifests a bilateral foot and 
ankle disability secondary to his service-connected bilateral 
knee disability, and on the basis of aggravation due to a 
service-connected bilateral knee disability.  However, the 
Board finds that those statements have little or no probative 
value when viewed in connection with the objective medical 
records, particularly the most recent special medical opinion 
which was unable to conclude beyond a theory that there is a 
causal relationship between the appellants bilateral ankle 
and foot disability and his service-connected bilateral knee 
disability.  Further, the appellant is a layperson; his 
opinion is not probative as he is not competent to provide a 
medical diagnosis or opinion on causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, the Board finds that the appellants foot and ankle 
disability was not incurred or aggravated during service, or 
as a result of any service-connected knee disability, and the 
preponderance of the evidence is against his claim for 
entitlement to service connection.

ORDER

Service connection for a bilateral ankle and foot disability 
secondary to a service-connected bilateral knee disability, 
and on the basis of aggravation due to a service-connected 
bilateral knee disability, is denied.




           
     C. P. RUSSELL
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
